--------------------------------------------------------------------------------

EXHIBIT 10.8
 
MERGER AGREEMENT
 
This Merger Agreement (the “Agreement”) is entered into on March 19, 2010, by
and among  Tedom Capital, Inc., a Delaware corporation (“Tedom”), Tedom
Acquisition Corporation, a Florida corporation and a newly-created wholly-owned
subsidiary of Tedom (“Merger Sub”), and  eLayaway, Inc., a Florida corporation
(“eLayaway”) (each a “Party;” collectively, the “Parties”). Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in
Section 8 below.
 
Recitals
  
A.    eLayaway currently has issued and outstanding (i) 9,221,517 shares of no
par value common stock (the “eLayaway Common Stock”), (ii) 1,854,013 shares of
$0.719 par value Series A Convertible Preferred Stock (the “eLayaway Series A”),
(iii) 2,788,368 shares of $0.705 par value Series B Convertible Preferred Stock
(the “eLayaway Series B”), (iv) 3,142,452 shares of $1.15 par value Series C
Convertible Preferred Stock (the “eLayaway Series C”), (iv) 154,282 shares
of $1.588 par value Series D Convertible Preferred Stock (the “eLayaway Series
D”) and (vi) warrants to purchase up to 2,265,945 shares of eLayaway’s common
stock (the “eLayaway Warrants;” and collectively with the eLayaway Common Stock,
the eLayaway Series A, the eLayaway Series B, the eLayaway Series C and the
eLayaway Series D, the “eLayaway Securities”).
 
B.   Pursuant to the provisions of this Agreement, the Parties now desire to
effect a reverse triangular merger (the “Merger”) as a result of which (i)
Merger Sub shall merge with and into eLayaway, (ii) the holders of the eLayaway
Securities, as listed on the attached Exhibit A (the “eLayaway Security
Holders”), shall collectively receive (or, in the case of the eLayaway
Warrants, have the right to receive) an aggregate of 18,293,605 shares of Tedom
(subject to reduction for any Dissenting Shares) in exchange for their eLayaway
Securities (as described in more detail below) and (iii) eLayaway shall become a
wholly-owned subsidiary of Tedom.
 
C.   The Merger is intended to qualify as a tax-free reorganization under
Sections 368(a)(1)(A) and 368(a)(2)(E) of the Code.
 
NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows.
 
1.   The Transaction.
 
A.   The Merger. On and subject to the terms and conditions of this Agreement,
Merger Sub shall merge with and into eLayaway. Pursuant to the Merger, the
eLayaway Securities shall be converted into shares of Tedom at the rate set
forth herein. eLayaway shall be the corporation surviving the Merger (after the
Closing, the “Surviving Corporation”), and the separate corporate existence of
Merger Sub shall cease.
 

--------------------------------------------------------------------------------


 
B.   Closing. The closing of the Merger (the “Closing”) shall take place on
April 12, 2010, or on such other date as the Parties may mutually agree in
writing. The Closing may take place either in-person, at such location as the
Parties may agree, or by such other means as is mutually agreeable to the
Parties.
 
C.   Articles of Merger. At the Closing of the Merger, Tedom shall file with the
Florida Department of State the Articles of Merger between eLayaway and Merger
Sub, in a form provided by eLayaway (the “Articles of Merger”).
 
D.   Effect of the Merger.
 
(1)   General. The Merger shall become effective upon the filing of the
Articles of Merger with the Florida Department of State (the “Effective Date”).
The Merger shall have the effect set forth in the FBCA. The Surviving
Corporation may, at any time after the Closing, take any action, including
executing or delivering any document, in the name and on behalf of
either eLayaway or Merger Sub, in order to carry out and effectuate the
transactions contemplated by this Agreement.
 
(2)   Directors and Officers. At the Closing, the existing officers and
directors of Tedom and Merger Sub shall resign, and the officers and directors
of eLayaway immediately prior to the Closing shall be appointed as officers and
directors of Tedom and the Surviving Corporation.
 
(3)   Conversion of the eLayaway Securities.
 
(a)   Conversion. At and as of the Effective Date, by virtue of the Merger and
without any further action on behalf of the Parties or any eLayaway Security
Holder, (i) each share of eLayaway Common Stock that is not a Dissenting Share
shall automatically be converted into and become one (1) validly issued, fully
paid and non-assessable share of $0.001 par value common stock of Tedom (the
“Tedom Common Stock”), (ii) each share of eLayaway Series A that is not a
Dissenting Share shall automatically be converted into and become one (1)
validly issued, fully paid and non-assessable share of $0.719 par value Series A
Convertible Preferred Stock of Tedom (the “Tedom Series A”), (iii) each share of
eLayaway Series B that is not a Dissenting Share shall automatically be
converted into and become one (1) validly issued, fully paid and non-assessable
share of $0.705 par value Series B Convertible Preferred Stock of Tedom (the
“Tedom Series B”), (iv) each share of eLayaway Series C that is not a Dissenting
Share shall automatically be converted into and become one (1) validly issued,
fully paid and non-assessable share of $1.15 par value Series C Convertible
Preferred Stock of Tedom (the “Tedom Series C”), (v) each share of eLayaway
Series D that is not a Dissenting Share shall automatically be converted into
and become one (1) validly issued, fully paid and non-assessable share of $1.588
par value Series D  Convertible Preferred Stock of Tedom (the “Tedom Series D”),
(vi) each eLayaway Warrant for two (2) shares shall automatically be converted
into and become a warrant to purchase one (1) validly issued, fully paid and
non-assessable share of Tedom Common Stock (the “Tedom Warrants;”
and collectively with the Tedom Common stock, the Tedom Series A, the Tedom
Series B, the Tedom Series C and the Tedom Series D, the “Tedom Securities”),
(vii) each Dissenting Share shall be converted into the right to receive payment
from the Surviving Corporation with respect thereto in accordance with the
provisions of applicable state law and (viii) all the eLayaway Securities that
are unissued or held in treasury shall be cancelled.
 
2

--------------------------------------------------------------------------------


 
(b)   Share Certificates.
 
(i)   Following the Closing, upon a holder’s surrender of an original stock
certificate or other document representing the eLayaway Securities, Tedom shall
cause to be issued a stock certificate or other document for the appropriate
Tedom Securities in the name of such holder, bearing any necessary or
appropriate restrictive legend. Tedom shall not pay any dividend or make any
distribution on the Tedom Securities with a record date at or after the Closing
until the eLayaway Security Holders have surrendered for exchange their
certificates or other documents that represented the eLayaway Securities.
 
(ii)   If any certificate evidencing the eLayaway Securities has been lost,
stolen or destroyed, upon delivery of an affidavit in form acceptable to Tedom’s
stock transfer agent of that fact by the Person claiming the certificate to be
lost, stolen or destroyed and such Person’s purchase of an indemnity bond in
such amount as such stock transfer agent may direct, Tedom shall cause to be
issued in replacement thereof a certificate for the applicable number of shares
of the appropriate Tedom Security.
 
(c)   Cancellations; Transfers. As of the Closing of the Merger, the eLayaway
Securities shall be deemed canceled and shall cease to exist, and each holder of
an eLayaway Security shall cease to have any rights with respect thereto, other
than those expressly set forth in this Section 1.D(3). After the Closing,
transfers of the eLayaway Securities outstanding prior to the Closing shall not
be made on the books of the Surviving Corporation. Notwithstanding anything to
the contrary herein, neither the Surviving Corporation nor any Party shall be
liable to any Person for any amount properly paid to a public official pursuant
to any applicable abandoned property, escheat or similar law.
  
(4)   Conversion of Merger Sub Securities. At the Effective Time, each share
of common stock of Merger Sub (“Merger Sub Common Stock”) issued and outstanding
immediately prior to the Effective Time shall, by virtue of the Merger and
without any action on the part of the holders thereof, be converted into one
share of the common stock of the Surviving Corporation (“Surviving Corporation
Common Stock”). Each certificate formerly evidencing ownership of shares of
Merger Sub Common Stock shall, from and after the Effective Time, instead
evidence only ownership of such shares of Surviving Corporation Common Stock.
 
(5)   Articles of Incorporation and Bylaws. The Articles of Incorporation
of eLayaway, as of immediately prior to the Effective Time, shall be the
Articles of Incorporation of the Surviving Corporation. The Bylaws of eLayaway,
as of immediately prior to the Effective Time, shall be the Bylaws of the
Surviving Corporation.
 
(6)   Lock-Up of the Tedom Securities.
 
3

--------------------------------------------------------------------------------


 
(a)    Each holder of the Tedom Securities issued pursuant this Agreement,
shares issuable upon any permitted conversion of the Tedom Securities issued
pursuant to this Agreement and shares issuable upon exercise of the Tedom
Warrants issued pursuant to this Agreement (collectively, the “Lock-Up Shares”)
shall be prohibited from, directly or indirectly, selling, offering to sell,
contracting to sell, assigning, pledging, hypothecating, encumbering
or otherwise transferring, or entering into any contract, option or other
arrangement or understanding with respect to the sale, assignment, pledge or
other disposition (collectively, a “Transfer”) of any Lock-Up Shares during the
period commencing on the Effective Date and ending on the one-year anniversary
of the Effective Date (the “Lock-Up Period”).
 
(b)   The consummation of the Merger is expressly conditioned on the foregoing
restriction and is intended to preclude holders of the Lock-Up Shares from
engaging in any hedging or other transaction during the Lock-Up Period that is
designed to, or reasonably expected to lead to or result in, a Transfer of the
Lock-Up Shares. Such prohibited hedging or other transaction would include,
without limitation, any short sale (whether or not against the box) or
any purchase, sale, or grant of any right (including, without limitation, any
put or call option) with respect to the Lock-Up Shares or with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Lock-Up Shares.
 
(c)   The Lock-Up Shares shall be subject to the entry of stop transfer
instructions with Tedom’s stock transfer agent against the Transfer of the
Lock-Up Shares except in compliance with the terms and conditions of this
Agreement and certificates for the Lock-Up Shares (whether issued at the Closing
or thereafter) shall bear a legend providing notice of the Transfer restrictions
imposed by this Section until such time as the Lock-Up Period has expired.
 
(d)   Upon the expiration of the Lock-Up Period, Tedom shall cause to have any
and all restrictions issued pursuant to this Agreement removed and or lifted, as
the case may be.
 
(e)   The restrictions contained in this Agreement shall not apply to shares of
Tedom’s capital stock acquired by the holders of the Lock-Up Shares in the open
market.
 
2.   Conditions to Obligations to Close.
 
A.   Conditions to Tedom’s and Merger Sub’s Obligations. The obligation of each
of Tedom and Merger Sub to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:
 
(1)   The representations and warranties of eLayaway set forth in Section 4
shall be true and correct in all respects as if made at and as of the Closing;
 
(2)    eLayaway shall have performed and complied with all of its covenants
hereunder in all respects through the Closing;
 
(3)   There shall not be any judgment, order, decree or injunction in effect
that would (i) prevent consummation of any of the transactions contemplated by
this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, (iii) adversely affect the
right of Tedom to own the capital stock of the Surviving Corporation and to
control the Surviving Corporation, or (iv) adversely affect the right of the
Surviving Corporation to own its assets and to operate its business;
 
4

--------------------------------------------------------------------------------


 
(4)   eLayaway shall not have engaged in any practice, taken any action, or
entered into any transaction outside the Ordinary Course of Business which
results in an Adverse Effect;
 
(5)   The Merger shall have been duly approved by the Board of Directors of
eLayaway and the requisite number of shares held by eLayaway Security Holders;
 
(6)   eLayaway shall have delivered to Tedom a certificate to the effect that
each of the conditions specified in subparagraphs (1) to (5) above has been
satisfied in all respects;
 
(7)   eLayaway shall have delivered to Tedom its audited financial statements
for the year ended December 31, 2009, and Tedom shall be satisfied, in its sole
and absolute discretion, with the information contained in those financial
statements;
 
(8)   eLayaway shall have provided Tedom with an amendment to Tedom’s
Certificate of Incorporation (the “Certificate Amendment”) which (i) specifies
the rights, preferences and privileges of the Tedom Series A, the Tedom Series
B, the Tedom Series C and the Tedom Series D (collectively, the “Tedom
Preferred”) in substantially the same form as the eLayaway Series A, the
eLayaway Series B, the eLayaway Series C and the eLayaway Series D (except as
provided below), (ii) provides for such other series of Tedom preferred stock
as eLayaway may determine, in its sole and absolute discretion, and (iii)
contains, as to each series of Tedom Preferred, a provision acceptable to Tedom
stating that any Tedom Common Stock obtainable upon conversion of such Tedom
Preferred shall be non-transferable until one year after the Closing;
 
(9)   eLayaway’s counsel shall have provided to Tedom’s stock transfer agent
and/or other appropriate Person(s) a legal opinion with respect to the issuance
of the Tedom Securities in compliance with federal and/or applicable state
securities laws in such form as the requesting Person may agree to accept from
such counsel;
 
(10)   Upon completion of the Merger, Tedom’s capital structure shall be as
shown on the attached Exhibit B; and
 
(11)   eLayaway shall have at least $100,000 in cash available for operations
and payment of its expenses in connection with the preparation of this Agreement
and the completion of the Merger.
 
Tedom and Merger Sub may waive any condition specified in this Section 2.A if
they do so in writing at or prior to the Closing.
 
5

--------------------------------------------------------------------------------


 
B.   Conditions to eLayaway’s Obligation. The obligation of eLayaway to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
 
(1)   The representations and warranties of Tedom and Merger Sub set forth
in Section 5 shall be true and correct in all respects at and as of the Closing;
 
(2)   Each of Tedom and Merger Sub shall have performed and complied with all of
its covenants hereunder in all respects through the Closing;
 
(3)   There shall not be any judgment, order, decree or injunction in effect
that would (i) prevent consummation of any of the transactions contemplated by
this Agreement, or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation;
 
(4)   Tedom and/or Merger Sub shall not have engaged in any practice, taken
any action, or entered into any transaction outside the Ordinary Course of
Business which results in an Adverse Effect;
 
(5)   The Merger shall have been duly approved by the Board of Directors of
Tedom and Merger Sub and by Tedom as the sole stockholder of Merger Sub;
 
(6)   Tedom and Merger Sub shall have delivered to eLayaway a certificate to
the effect that each of the conditions specified in subparagraphs (1) to (5)
above has been satisfied in all respects;
 
(7)   Tedom shall have (i) completed a 3-for-1 forward split of the Tedom Common
Stock (the “Forward Split”) and (ii) completed a transaction, duly approved by
Tedom’s stockholders, by which Naven Properties, LLC (“Naven”) shall purchase
all of Tedom’s assets in return for the cancellation of all of the Tedom Common
Stock then held by Naven and Naven’s assumption of all of Tedom’s known
liabilities as of the Closing;
 
(8)   Tedom shall have (i) had the Certificate Amendment duly approved by
its Board of Directors and stockholders and (ii) filed the Certificate Amendment
with the Delaware Department of State.
 
(9)   Concurrent with the Closing, certain shareholders of Tedom shall
have transferred and delivered to certain shareholders of eLayaway an aggregate
of 481,515 post-Forward Split shares of free-trading Tedom Common Stock pursuant
to such terms as those shareholders shall mutually agree;
 
(10)   Upon completion of the Merger, Tedom’s capital structure shall be as
shown on the attached Exhibit B; and
 
(11)   Tedom shall have delivered to eLayaway, effective as of the Closing,
(i) appointments of the officers and directors of eLayaway immediately prior to
the Closing as the officers and directors of Tedom and (ii) the resignations of
each pre-Closing director and officer of Tedom and Merger Sub.
 
6

--------------------------------------------------------------------------------


 
eLayaway may waive any condition specified in this Section 2.B if it does so in
writing at or prior to the Closing.
 
3.   Pre-Closing Covenants. The Parties agree as follows with respect to the
period from and after the execution of this Agreement until the Closing or
termination of this Agreement:
 
A.   General. Each of the Parties shall use reasonable commercial efforts to
prepare, execute and deliver all documents, and take all other actions, as may
be necessary or appropriate in order to consummate the transactions contemplated
by this Agreement as soon as practicable, including the satisfaction of all of
the Closing conditions set forth in Section 2 above.
 
B.   Third Party Notices and Consents. Each Party shall promptly give any
notices to third parties, and shall use reasonable commercial efforts to obtain
any third-party consents, that may be necessary or appropriate in connection
with this Agreement.
 
C.   Governmental Authorities; Form 8-K Filings. Each Party shall promptly give
any notices to, make any filings with, and use reasonable commercial efforts to
obtain any authorizations, consents and/or approvals of, the SEC, any applicable
state securities authority and/or any other Governmental Authority that may be
required in connection with this Agreement;  provided, however, that eLayaway’s
counsel shall be responsible for (i) determining the existence of all securities
law registration exemptions that may be required in order for Tedom to issue
the Tedom Securities in compliance with federal and applicable state securities
laws and (ii) preparing, in Tedom’s name, all filings that may be required in
connection with such exemptions (collectively, the “Transaction Securities
Matters”). Each Party shall promptly provide the other with such information
and/or assistance as the other may reasonably request in connection with the
foregoing. Tedom shall provide for review by eLayaway’s counsel a copy of each
Form 8-K to be filed by Tedom prior to the Closing, such document to be provided
prior to its filing with the SEC.
 
D.   Reasonable Access. Each Party shall permit representatives of the other
Parties  (including legal counsel and accountants) to have reasonable access,
during normal business hours and on reasonable notice, to all information
(including tax information) concerning its business, properties and personnel.
The receiving Party (i) shall treat and hold as confidential any
Confidential Information it receives from another Party, (ii) shall not use any
Confidential Information of another Party except in connection with this
Agreement and (iii) if this Agreement is terminated for any reason whatsoever,
agrees to promptly return to the disclosing Party all tangible embodiments of
that Party’s Confidential Information as may be in the receiving Party’s
possession.
 
E.   Notice of Developments. Each Party shall give prompt written notice to the
others of any material adverse development that has caused, or could be
reasonably expected to cause, a breach of any of its representations, warranties
and/or covenants in this Agreement. The Parties agree that no disclosure
pursuant to this Section shall be deemed to amend or supplement the eLayaway
Disclosure Schedule or the Tedom Disclosure Schedule (as appropriate) or prevent
or cure any misrepresentation, breach of warranty or breach of covenant with
respect to this Agreement.
 
7

--------------------------------------------------------------------------------


 
4.   eLayaway’s Representations and Warranties. eLayaway represents and warrants
to Tedom that, except as set forth in a disclosure schedule provided by eLayaway
to Tedom (the “eLayaway Disclosure Schedule”), the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and shall be
correct and complete as of the Closing, as though made then and as though the
Closing were substituted for the date of this Agreement throughout this Section
4:
 
A.   Organization, Qualification, and Corporate Power. eLayaway is a corporation
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation. eLayaway is duly authorized or qualified to
conduct business, and is in good standing, under the laws of each jurisdiction
where such authorization or qualification is required. eLayaway has the full
corporate power and authority to carry on the business in which it is
engaged and to own and use the properties owned and used by it. eLayaway has no
subsidiaries.
 
B.   Capitalization; Warrants, Options and Other Rights.
 
(1)   The authorized capital stock of eLayaway consists solely of (i)
100,000,000 shares of no par value common stock, of which only the eLayaway
Common Stock is issued and outstanding, and (ii) 50,000,000 shares of preferred
stock, of which only the eLayaway Series A, the eLayaway Series B, the eLayaway
Series C and the eLayaway Series D are issued and outstanding. As of the
Closing, all of such issued and outstanding shares of capital stock shall (i) be
duly authorized, validly issued, fully paid and non-assessable and (ii) have
been issued in compliance with all applicable state and federal securities laws.
 
(2)   As of the Closing, there are (i) except for the eLayaway Warrants, no
warrants or options outstanding for the purchase of shares of eLayaway Common
Stock or any other security of eLayaway and (ii) no preemptive, contractual,
anti-dilutive and/or other rights outstanding for the acquisition of shares of
eLayaway Common Stock or any other security of eLayaway. As of the Closing, all
eLayaway Warrants have been issued in compliance with all applicable state and
federal securities laws.
 
C.   Authorization of Transaction. eLayaway has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by eLayaway and the consummation by eLayaway of
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action by eLayaway, and, except as set forth herein, no
other corporate proceedings on the part of eLayaway and no shareholder vote or
consent are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by eLayaway. This Agreement and all other agreements and
obligations entered into and undertaken in connection with the
transactions contemplated hereby to which eLayaway is a party constitute valid
and legally binding obligations of eLayaway, enforceable against eLayaway in
accordance with their respective terms.
 
8

--------------------------------------------------------------------------------


 
D.   Non-Contravention. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, shall (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any Governmental Authority to
which eLayaway is subject or any provision of the organizational documents of
eLayaway or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
eLayaway is a party or by which it is bound or to which any of its assets is
subject. Other than in connection with the provisions of the FBCA, eLayaway does
not need to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of, any Governmental Authority in order for
the Parties to consummate the transactions contemplated by this Agreement.
 
E.   Litigation. There is no action, suit, legal or administrative proceeding or
investigation pending, or to eLayaway’s Knowledge threatened, against or
involving eLayaway (either as a plaintiff or defendant) before any court,
Governmental Authority or arbitrator. Neither eLayaway, nor to its Knowledge any
officer, director or employee of eLayaway, has been permanently or temporarily
enjoined by any order, judgment or decree of any Governmental Authority
from engaging in or continuing any conduct or practice in connection with the
business, assets, or properties of eLayaway. There is not in existence on the
date hereof any order, judgment or decree of any court or any Governmental
Authority enjoining or requiring eLayaway to take any action of any kind with
respect to its business, assets or properties.
 
F.   Undisclosed Liabilities. eLayaway has no liability of any kind (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated or due or to become due), including any
liability for Taxes, except for liabilities set forth in eLayaway’s audited
financial statements for the year ended December 31, 2009 (the “Audit Period”),
and (ii) liabilities that have arisen in the Ordinary Course of Business after
the Audit Period (none of which results from or relates to any breach of
contract, breach of warranty, tort, infringement, or violation of law).
 
G.   Compliance with Laws. To its Knowledge, (i) eLayaway has all requisite
licenses, permits and certificates from federal, state and local authorities
necessary to conduct its business and own and operate its assets, except where
the failure to have such licenses, permits and certificates would not reasonably
be expected to have an Adverse Effect and (ii) the business and operations of
eLayaway, as conducted since inception, have not violated, and as of the Closing
do not violate, in any material respect, any federal, state, local or foreign
laws, regulations or orders, the enforcement of which would have an Adverse
Effect. ELayaway has not received any notice or other communication from any
Governmental Authority as to any violation or noncompliance on its part.
 
H.   Tax Treatment. eLayaway has not taken or agreed to take action that would
prevent the Merger from constituting a tax-free reorganization under Sections
368(a)(1)(A) and 368(a)(2)(E) of the Code.
 
I.   Absence of Certain Changes; Bankruptcy. Since the end of the Audit Period,
there has been no Adverse Effect on the business, properties, operation,
financial condition, results of operations or prospects of eLayaway. eLayaway
has not taken any steps, and does not currently have any reasonable expectation
of taking any steps, to seek protection pursuant to any bankruptcy law, nor does
eLayaway have any knowledge that its creditors intend to initiate
involuntary bankruptcy proceedings.
 
9

--------------------------------------------------------------------------------


 
J.   No Material Untrue Statements or Omissions. No information provided by or
on behalf of eLayaway to Tedom and/or Merger Sub or any their representatives
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein in order to make the statements therein, in
the light of the circumstances under which they are or were made, not materially
misleading.
 
K.   Brokers’ Fees. eLayaway has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.
 
5.   Tedom’s and Merger Sub’s Representations and Warranties.
 
Each of Tedom and Merger Sub represents and warrants to eLayaway, separately and
not jointly, that, except as set forth in the Tedom SEC Reports or a disclosure
schedule provided by Tedom to eLayaway (the “Tedom Disclosure Schedule”), the
statements contained in this Section 5 are correct and complete as of the date
of this Agreement and shall be correct and complete as of the Closing, as though
made then and as though the Closing were substituted for the date of
this Agreement throughout this Section 5:
 
A.   Organization, Qualification, and Corporate Power. Each of Tedom and Merger
Sub is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation. Each of Tedom and
Merger Sub is duly authorized or qualified to conduct business, and is in good
standing, under the laws of each jurisdiction where such authorization or
qualification is required. Tedom and Merger Sub have full corporate power
and authority to carry on the business in which it is engaged and to own and use
the properties owned and used by it. Tedom has no subsidiaries other than Merger
Sub.
 
B.   Capitalization. The authorized capital stock of Tedom consists solely of
(i) 50,000,000 shares of common stock, of which 7,595,505 shares are issued and
outstanding prior to the effectiveness of the Forward Split, and (ii) no shares
of preferred stock (subject to the Tedom Preferred being issued at Closing). All
of the issued and outstanding shares of Tedom Common Stock have been duly
authorized and are validly issued, fully paid, non-assessable and free
of preemptive rights, and were issued in compliance with all applicable state
and federal securities laws. At Closing, there shall be no other outstanding or
authorized shares, options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other contracts or commitments of any
kind that could require Tedom or Merger Sub to issue, sell, or otherwise
cause to become outstanding any of its capital stock.
 
C.   Authorization of Transaction. Tedom and Merger Sub have all requisite power
and authority to execute and deliver this Agreement and to perform their
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Tedom and Merger Sub and the
consummation by Tedom and Merger Sub of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action by Tedom
and Merger Sub, respectively, and, except as set forth herein, no other
corporate proceedings on the part of Tedom or Merger Sub and no shareholder vote
or consent are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Tedom and Merger Sub. This Agreement and all
other agreements and obligations entered into and undertaken in connection with
the transactions contemplated hereby to which Tedom and/or Merger Sub is a party
constitute valid and legally binding obligations of Tedom and/or Merger Sub, as
the case may be, enforceable against Tedom and/or Merger Sub, as the case may
be, in accordance with their respective terms.
 
10

--------------------------------------------------------------------------------


 
D.            Non-Contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, shall
(i) excluding the Transaction Securities Matters, violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any Governmental Authority to which Tedom or Merger Sub
is subject or any provision of the organizational documents of Tedom or Merger
Sub or (ii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which Tedom or
Merger Sub is a party or by which it is bound or to which any of its assets is
subject. Other than in connection with the provisions of the DGCL, the FBCA, the
Exchange Act, the Securities Act (other than the Transaction Securities
Matters), and applicable state securities laws (other than the Transaction
Securities Matters), neither Tedom nor Merger Sub needs to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of, any
Governmental Authority in order for the Parties to consummate the transactions
contemplated by this Agreement.
 
E.   Filings with SEC. Tedom has made all filings with the SEC that have been
required under the Exchange Act (collectively the “Tedom SEC Reports”) since
such time as such filings were first required. Each of the Tedom SEC Reports has
complied with the Exchange Act in all material respects. None of the Tedom SEC
Reports, as of their respective dates, contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
F.   Financial Statements. Tedom has filed an annual report on Form 10-K for the
fiscal year ended June 30, 2009 (the “Year End”) a report on Form 10-Q for the
quarter ended December 31, 2009 (the “Quarter End”). The financial statements
included in or incorporated by reference into the Tedom SEC Reports (including
the related notes and schedules) (i) have been prepared in accordance with GAAP
throughout the periods covered thereby, (ii) present fairly the
financial condition of Tedom as of the indicated dates and the results of
operations of Tedom for the indicated periods and (iii) are correct and complete
in all respects, and are consistent with the books and records of Tedom and
Merger Sub; provided, however, that the interim statements are subject to normal
year-end adjustments.
 
G.   Events Subsequent to the Year End and Quarter End. Since the Year End and
Quarter End, there has not been any Adverse Change.
 
11

--------------------------------------------------------------------------------


 
H.   Litigation. There is no action, suit, legal or administrative proceeding or
investigation pending, or to Tedom’s Knowledge threatened, against or involving
Tedom or Merger Sub (either as a plaintiff or defendant) before any court,
Governmental Authority or arbitrator. Neither Tedom nor Merger Sub, nor to their
Knowledge any officer, director or employee of Tedom or Merger Sub, has been
permanently or temporarily enjoined by any order, judgment or decree of
any Governmental Authority from engaging in or continuing any conduct or
practice in connection with the business, assets, or properties of Tedom or
Merger Sub. There is not in existence on the date hereof any order, judgment or
decree of any Governmental Authority enjoining or requiring Tedom or Merger Sub
to take any action of any kind with respect to its business, assets or
properties.
 
I.   Undisclosed Liabilities. Neither Tedom nor Merger Sub has any liability of
any kind (whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated or due or to become
due), including any liability for Taxes, except for (i) liabilities set forth on
the face of the balance sheet dated as of the Year End and Quarter End
(rather than in any notes thereto), and (ii) liabilities that have arisen after
the Year End and Quarter End in the Ordinary Course of Business (none of which
results from or relates to any breach of contract, breach of warranty, tort,
infringement, or violation of law).
 
J.   Compliance with Laws. To its Knowledge, (i) Tedom has all requisite
licenses, permits and certificates from federal, state and local authorities
necessary to conduct its business and own and operate its assets, except where
the failure to have such licenses, permits and certificates would not reasonably
be expected to have an Adverse Effect and (ii) the business and operations of
Tedom, as conducted since inception, have not violated, and as of the Closing do
not violate, in any material respect, any federal, state, local or foreign laws,
regulations or orders, the enforcement of which would have an Adverse Effect.
Tedom has not received any notice or other communication from any Governmental
Authority as to any violation or noncompliance on its part.
 
K.   Brokers’ Fees. Neither Tedom nor Merger Sub has any liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement.
 
L.   Tax Treatment. Neither Tedom nor Merger Sub has taken or agreed to take
action that would prevent the Merger from constituting a tax-free reorganization
under Sections 368(a)(1)(A) and 368(a)(2)(E) of the Code.
 
M.   No Liabilities. As of the Closing, neither Tedom nor Merger Sub shall have
any liability of any kind, whether known or unknown, asserted or unasserted,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, due or
to become due, by virtue of contract, statute, regulation, law, equity or
otherwise.
 
N.   OTC Bulletin Board Trading. Tedom meets all issuer and equity
security requirements to permit the Tedom Common Stock to be quoted on the OTC
Bulletin Board, and, to Tedom’s Knowledge, is entitled to continue to be so
quoted following the Merger.
 
O.   Form S-3 Eligibility. Tedom meets all “Registrant Requirements” as set
forth in Section I.A of the General Instructions to Form S-3 promulgated by the
SEC.
 
12

--------------------------------------------------------------------------------


 
P.   Stockholder Claims. There are no existing claims against Tedom by any
current or former stockholder of Tedom and, to Tedom’s Knowledge, there are no
facts or circumstances reasonably likely to result in any such claims.
 
Q.   Operations of Merger Sub. Merger Sub is a wholly-owned subsidiary of Tedom
that was formed immediately prior to the date of this Agreement solely for the
purpose of engaging in the transactions contemplated by this Agreement. Merger
Sub has engaged in no other business activities and has conducted its operations
only as contemplated by this Agreement.
 
R.   Banking Information. The attached Exhibit C sets forth a true, correct, and
complete list of:
 
(1)   Each bank, savings and loan or similar financial institution in which
Tedom or Merger Sub has an account or safe deposit box and the numbers of the
accounts or safe deposit boxes maintained by Tedom or Merger Sub thereat; and
 
(2)   The names of all persons authorized to access each such account or any
such safe deposit box.
 
S.   Powers of Attorney and Suretyships. Tedom does not have (i) any general
powers of attorney outstanding, whether as grantor or grantee thereof, or (ii)
except as reflected in its financial statements, any obligation or liability,
whether actual, accrued, accruing, contingent or otherwise, as guarantor,
surety, co-signer, endorser, co-maker, indemnitor or otherwise in respect of the
obligation of any Person, except as endorser or maker of checks or letters of
credit, respectively, endorsed or made in the ordinary course of business.
 
T.    Tax Matters.
 
(1)   Within the times and in the manner prescribed by law, Tedom has filed
all federal, state and local Tax Returns that it was required to file.
 
(2)   All Taxes owed by Tedom, whether or not shown on any Tax Return, have been
paid.
 
(3)   Tedom has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.
 
(4)   Tedom has not waived or extended any applicable statute of
limitations relating to the assessment of federal, state or local Taxes;
 
(5)   To Tedom’s Knowledge, no audits, assessments or other actions relating
to its federal, state or local Tax Returns are currently in progress or
threatened, no deficiencies have been asserted, proposed or threatened by any
Tax authority and there are no matters under discussion with any Tax authority
with respect to its Taxes.
 
13

--------------------------------------------------------------------------------


 
(6)   Tedom is not a party to or bound by any Tax allocation or sharing
agreement.
 
(7)   Tedom (i) has not been a member of an Affiliated Group filing a
consolidated federal income Tax Return (other than a group the common parent of
which was Tedom) or (ii) does not have any liability for the Taxes of any Person
(other than itself and Merger Sub) under Treasury Regulations Section 1.1502-6
(or any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.
 
(8)   Tedom has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code Sections 355 or 361.
 
(9)   Tedom has not filed a consent pursuant to Section 341(f) of the Code
relating to collapsible corporations nor has Tedom agreed to have Section
341(f)(2) of the Code apply to any disposition of a “subsection (f) asset,” as
such term is defined in Section 341(f)(4) of the Code.
 
(10)   Tedom has filed all required state and federal income tax returns for
all periods through June 30, 2009, and shall file all such returns for all
periods prior to Closing. Tedom does not and shall not owe any taxes or
penalties for any such periods.
 
U.   Books and Records. The general ledger and books of account of Tedom and
Merger Sub, all minute books of Tedom and Merger Sub, and all federal, state and
local income, franchise, property and other Tax Returns filed by Tedom, are in
all material respects complete and correct and have been prepared in accordance
with good business practice and any procedures required by applicable laws and
regulations.
 
V.   Investment Company. Tedom is not and never has been an “investment
company” as such term is defined in Section 3 of the Investment Company Act of
1940, as amended.
 
W.   Absence of Certain Changes; Bankruptcy. Since December 31, 2009, there has
been no Adverse Effect on the business, properties, operation, financial
condition, results of operations or prospects of Tedom and/or Merger Sub. Tedom
has not taken any steps, and does not currently have any reasonable expectation
of taking any steps, to seek protection pursuant to any bankruptcy law, nor does
it have any knowledge that its creditors intend to initiate involuntary
bankruptcy proceedings.
 
X.   No Material Untrue Statements or Omissions. No information provided by or
on behalf of Tedom and/or Merger Sub to eLayaway or any of its representatives
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein in order to make the statements therein, in
the light of the circumstances under which they are or were made, not materially
misleading.
 
14

--------------------------------------------------------------------------------


 
6.   Post-Closing Covenants.
 
A.   Future Financing. eLayaway and/or Tedom shall use reasonable commercial
efforts to obtain at least $1,500,000 in debt and/or equity financing by July 1,
2010, with $500,000 being obtained by June 1, 2010.
 
B.   No Reverse Splits. Tedom shall not cause or allow any reverse split (or
other action having a similar effect) with respect to its common stock for one
year after the Effective Date.
 
C.   Delivery of Books and Records. Promptly after the Closing, Tedom’s
former management shall deliver all of Tedom’s books and records (including, but
not limited to, the Minute Book) to such location as Tedom’s new management may
designate.
 
7.   Termination of this Agreement.
 
A.   Termination. The Parties may terminate this Agreement only as follows:
 
(1)    Tedom may terminate this Agreement by giving written notice to eLayaway
at any time prior to the Closing in the event:
 
(a)   of an Uncured Breach by eLayaway;
 
(b)   Tedom is not reasonably satisfied with the results of its due
diligence regarding eLayaway;
 
(c)   the Closing shall not have been consummated on or before 5:00 p.m.
Los Angeles time on April 30, 2010; or
 
(d)   Tedom’s Board of Directors determines in good faith that the failure
to terminate this Agreement would constitute a breach of its fiduciary duty to
Tedom’s stockholders.
 
(2)    eLayaway may terminate this Agreement by giving written notice to Tedom
at any time prior to the Closing in the event:
 
(a)   of an Uncured Breach by Tedom or Merger Sub;
 
(b)   eLayaway is not reasonably satisfied with the results of its due diligence
regarding Tedom or Merger Sub;
 
(c)   the Closing shall not have been consummated on or before 5:00 p.m. Los
Angeles time on April 30, 2010; or
 
(d)   eLayaway’s Board of Directors determines in good faith that the failure to
terminate this Agreement would constitute a breach of its fiduciary duty to
eLayaway’s stockholders.
 
15

--------------------------------------------------------------------------------


 
(3)    Any Party may terminate this Agreement if a Governmental Authority of
competent jurisdiction has issued an order or taken any other action which
permanently restrains, enjoins or otherwise prohibits the Merger.
 
B.   Effect of Termination. If this Agreement is terminated pursuant to any part
of this Section, the Parties shall have no further obligation of any kind.
 
8.   Definitions.
 
“Adverse Effect” or “Adverse Change” means any effect or change that would be,
or could reasonably be expected to be, materially adverse to the business,
assets, financial condition, operating results, operations, or business
prospects of the applicable Party, or to the ability of the applicable Party to
consummate timely the transactions contemplated by this Agreement, regardless of
whether or not such material adverse effect or change can be or has been cured
at any time or whether the applicable Party has knowledge of such effect or
change on the date of this Agreement. The foregoing shall include any adverse
change, event, development, or effect arising from or relating to: (i) general
business or economic conditions, including such conditions related to
the business of the applicable Party, (ii) national or international political
or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the
United States, (iii) financial, banking, or securities markets, including any
general suspension of trading in, or limitation on prices for, securities on any
national exchange or trading market, (iv) changes in GAAP and (v) changes in any
laws, rules, regulations, orders, or other binding directives issued by any
Governmental Authority.
 
“Affiliated Group” means any affiliated group within the meaning of Code §
1504(a) or any similar group defined under a similar provision of state, local
or foreign law.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any succeeding
law.
 
“Confidential Information” means material information concerning the business of
a disclosing Party that is confidential or proprietary in nature relating to (i)
the disclosing Party’s proprietary technology, including any patent
applications, trade secrets, methods, data, processes, formulas,
instrumentation, techniques, know-how, procedures, enhancements or improvements
or (ii) the disclosing Party’s products, services, systems, finances, methods of
operation, strategy, business plans, prospective or existing contracts or other
business arrangements. The term “Confidential Information” shall not include any
information that (i) prior to its disclosure by the disclosing Party is already
lawfully and rightfully known by or available to the receiving Party,
as evidenced by prior written records in the possession of the receiving Party,
(ii) through no wrongful act, fault or negligence on the part of the receiving
Party is or hereafter becomes part of the public domain, (iii) is lawfully
received by the receiving Party from a third party without restriction
and without breach of this Agreement or any other agreement, (iv) is approved
for public release or use by written authorization of the disclosing Party, (v)
the receiving Party can demonstrate was independently developed by it without
reference to any Confidential Information or (vi) is disclosed pursuant to the
request or requirement of a governmental agency or court of competent
jurisdiction to the extent such disclosure is required by a valid law,
regulation or court order and sufficient notice is given by the receiving Party
to the disclosing Party of any such request or requirement in order to permit
the disclosing Party to seek an appropriate protective order or exemption from
such request or requirement.
 
16

--------------------------------------------------------------------------------


 
“DGCL” means the General Corporation Law of the state of Delaware, as amended.
 
“Dissenting Share” means any eLayaway Security held of record by any stockholder
who has exercised applicable appraisal rights under applicable state law.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.
 
“FBCA” means the Florida Business Corporation Act, as amended.
 
“FINRA” means Financial Industry Regulatory Authority, Inc. or any successor
organization which regulates and administers trading in OTC Bulletin Board
securities.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Governmental Authority” means any national, state, municipal, local or
foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other authority thereof, or any quasi-governmental or
private body exercising any regulatory, taxing, importing or other governmental
or quasi-governmental authority.
 
“Knowledge” means actual knowledge after reasonable investigation.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice, including with respect to nature, quantity and
frequency.
 
“OTC Bulletin Board” means the over-the-counter bulletin board trading of
securities administered by FINRA.
 
“Person” means an individual, partnership, corporation, limited liability
company or other business entity, or a Governmental Authority.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not and including any obligations to indemnify or
otherwise assume or succeed to the Tax liability of any other Person.
 
17

--------------------------------------------------------------------------------


 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule,
attachment or amendment thereto.
 
“Uncured Breach” means a material breach of any representation, warranty or
covenant contained in this Agreement which continues without cure for a period
of five (5) days after written notice of the breach.
 
9.   General.
 
A.   Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Parties; provided,
however, that any Party may make any public disclosure that is required by
applicable law, in which case the dis closing Party shall advise the other Party
prior to making the disclosure.
 
A.   Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.
 
A.   Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign any of its rights, interests, or
obligations under this Agreement, in whole or in part, without the prior written
consent of the other Parties.
 
D.   Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
A.   Notices. All notices, requests, demands, claims, and other communications
hereunder (collectively, the “Notices”) shall be in writing. Any Notice shall be
deemed duly given (i) when delivered personally to the recipient, (ii) one
business day after being sent to the recipient by reputable overnight courier
service, (iii) one business day after being sent to the recipient by facsimile
transmission or electronic mail or (iv) four business days after being mailed to
the recipient by certified mail, return receipt requested and postage prepaid,
and addressed to the intended recipient as set forth below:
 
If to Ted Om or Merger Sub:
Ted Om Capital, Inc.
15332 Antioch St., Suite 448
Pacific Palisades, California 90272 
Atta: Jason Weilert
Email: jweilert@tedomcapital.com
 
18

--------------------------------------------------------------------------------


 
With a copy to:
David S. Hamilton, Esq.
5699 Kanan Road, #251
Agoura Hills, California 91301
Fax: (818) 879-5449
Email: dshatty@aol.com
 
If to eLayaway:
eLayaway, Inc.
1625 Summit Lake Drive
Hillside Building, Suite 205
Tallahassee, Florida 32317
Attn: Douglas Salie
Fax: (850) 877-7388
Email: doug.salie@elayaway.com
 
With a copy to:
David Rees, Esq.
Vincent & Rees
Walker Center
175 South Main, 15th Floor
Salt Lake City, UT 84111
Fax: (801) 355-5005
Email: drees@vincentrees.com
 
Any Party may change the address to which Notices are to be delivered by giving
the other Parties notice in the manner herein set forth.
 
F.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of California without giving effect to any
choice or conflict of law provision or rule (whether of the state of California
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of California.
 
G.   Severability. The invalidity or unenforceablity of any provision of this
Agreement in any situation or jurisdiction shall not affect the validity or
enforceability of the remaining provisions hereof or the validity or
enforceability of that provision in any other situation or jurisdiction.
 
H.   Costs and Expenses. Each of the Parties shall bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
negotiation and preparation of this Agreement and the transactions contemplated
hereby.
 
19

--------------------------------------------------------------------------------


 
I.   Attorney’ Fees. If any Party to this Agreement (or permitted third party
beneficiary) shall bring any action for relief against another Party arising out
of or in connection with this Agreement, in addition to all other remedies to
which the prevailing Party (or permitted third party beneficiary) may be
entitled, the losing Party (or permitted third party beneficiary) shall be
required to pay to the prevailing Party (or permitted third party beneficiary) a
reasonable sum for attorney’s  fees and costs incurred in bringing or defending
such action and/or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment. Any judgment or order
entered in such action shall contain a specific provision providing for the
recovery of attorney’s fees and costs incurred in enforcing such judgment. For
the purposes of this Section, attorney’s fees shall include, without limitation,
fees incurred with respect to the following: (i) post judgment motions, (ii)
contempt proceedings, (iii) garnishment, levy and debtor and third party
examinations, (iv) discovery and (v) bankruptcy litigation.
 
J.   Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement using counsel of their choosing. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of
the authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context
otherwise requires. Time is of the essence of each provision of this Agreement.
As used herein, unless the context clearly requires otherwise, the words
“herein,” “hereunder” and “hereby,” shall refer to this entire Agreement and not
just the Section or paragraph in which such word appears.
 
K.   Incorporation of Exhibits and Schedules. The Exhibits and Schedules
described in this Agreement are incorporated herein by reference and made a part
hereof.
 
L.   Amendments and Waivers. The Parties may mutually amend any provision of
this Agreement at any time prior to the Closing with the prior authorization of
their respective Boards of Directors; provided, however, that any amendment
effected subsequent to stockholder approval shall be subject to the restrictions
contained in applicable corporate law. No amendment or waiver by any Party of
any provision of this Agreement or any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be valid
unless the same is in writing and signed by the Party making such amendment or
waiver. No delay or omission of any Party in exercising any right or remedy
hereunder shall constitute a waiver of such right or remedy, and no waiver as to
any obligation shall operate as a continuing waiver or as a waiver of
any subsequent breach.
 
M.   Survival. All of the representations, warranties and covenants of the
Parties contained in this Agreement shall survive the Closing, and continue in
full force and effect for a period of one year thereafter, or the expiration of
the applicable statute of limitations, whichever is earlier.
 
N.   Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.
 
20

--------------------------------------------------------------------------------


 
O.   Entire Agreement. This Agreement, including the attached Exhibits and
Schedules, constitutes the entire agreement among the Parties with respect to
its subject matter and supersedes all prior or contemporaneous understandings or
agreements, whether written or oral, with respect to such subject matter. No
Party has relied upon any promise, representation or undertaking not expressly
set forth herein, and each Party agrees that it may only rely on the
representations, warranties, covenants and agreements set forth herein. To the
extent that there is any conflict between any provision in this Agreement and
any provision in any other agreement to which the Parties are also parties, the
provision of this Agreement shall govern.
 
P.   Further Assurance. Each Party shall do and perform, or cause to be done
and performed, at its expense, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as another Party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Q.   Remedies. No provision of this Agreement providing for any specific remedy
to a Party shall be construed to limit such Party to the specific remedy
described, and any other remedy that would otherwise be available to such Party
at law or in equity shall also be available. The Parties also intend that the
rights and remedies hereunder be cumulative, so that exercise of any one or more
of such rights or remedies shall not preclude the later or concurrent exercise
of any other rights or remedies.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed by their respective authorized persons on the date first above
written.
 

 

 
TEDOM:
 
TEDOM CAPITAL, INC.
 
By: ____________________________
Its: ____________________________
 
MERGER SUB:
 
TEDOM ACQUISITION CORPORATION
 
By: ____________________________
Its: ____________________________
 
eLAYAWAY: 
 
eLAYAWAY, INC.
 
By: ____________________________
Its: ____________________________

 
21

--------------------------------------------------------------------------------


 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A:    List of Holders of eLayaway’s Stock and Warrants
Exhibit B:    Tedom's Capital Structure at Closing
Exhibit C:    Tedom’s and Merger Sub’s Banking Information
 
eLayaway Disclosure Schedule
Tedom Disclosure Schedule
 
 
 
 
 
22

--------------------------------------------------------------------------------


  
EXHIBIT A
 
List of Holders of eLayaway’s Stock and Warrants
 

 

Name Type of Security State of Residence/Principal Place of Business

 
 
 
 
LISTATTACHED AS A SEPARATE DOCUMENT
 
 
 
 
 
 
 
23

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Tedom’s Capital Structure at Closing
 

   
Common
Stock
 
Preferred
Stock
Restricted
    14,967,975    
Public Company Group - FT
    1,305,000    
Ventana - FT
    481,515                
Total
    16,754,490                
Series A (a)
        1,854,013
Series B (a)
        2,788,368
Series C (a)
        3,142,452
Series D (a)
        154,282             Total         7,939,1 15
(a) Preferred shares can be converted 1 for 1 into common shares after 12
months.
         

 
 
 
24

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Tedom’s and Merger Sub’s Banking Information
 
 
 
The only bank account is Tedom’s at City National Bank, account #112700315.
Jason Weilert is the only signatory on that account.
 
 
 
 
25

--------------------------------------------------------------------------------


 
eLAYAWAY DISCLOSURE SCHEDULE
 
 
 
No exceptions.
 
 
 
 
 
 
 
 
26

--------------------------------------------------------------------------------


 
TEDOM DISCLOSURE SCHEDULE
 
 
 
No exceptions.
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 